     Case 4:16-cr-00219 Document 169 Filed on 07/17/20 in TXSD Page 1 of 5
                                                                                      United States District Court
                                                                                        Southern District of Texas

                                                                                           ENTERED
                                                                                           July 17, 2020
                       IN THE UNITED STATES DISTRICT COURT
                                                                                        David J. Bradley, Clerk
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

UNITED STATES OF AMERICA                         §
                                                 §
                                                 §
v.                                               §    CRIMINAL ACTION NO. H-16-219-2
                                                 §
                                                 §    CIVIL ACTION NO. H-19-3219
BRONKEISE SAMPLE                                 §

                                MEMORANDUM AND ORDER

       Bronkeise Sample pleaded guilty to one count of aiding and abetting robbery of mail from

a postal employee with the use of a firearm, in violation of 18 U.S.C. §§ 2114(a) and 2, and one

count of aiding and abetting possessing a firearm in furtherance of a crime of violence, in violation

of 18 U.S.C. §§ 924(c)(1)(A)(I) and 2. In August 2018, this court sentenced Sample to a 30-month

prison term on the robbery count and a consecutive 60-month prison term on the firearm charge.

(Docket Entry No. 152).

       As part of his plea agreement, Sample waived his right to appeal or collaterally attack his

conviction and sentence, except for claims of ineffective assistance of counsel. (Docket Entry No.

116 at 3-4). Sample has now moved to vacate, set aside, or correct his sentence, contending that his

conviction is based on a predicate offense that is unconstitutional or lacked a necessary element.

I.     Section 2255

       Title 28 U.S.C. § 2255 provides for relief “for errors that occurred at trial or sentencing.”

Jeffers v. Chandler, 253 F.3d 827, 830 (5th Cir. 2001). To prevail, Sample must show that: (1) his

sentence was imposed in violation of the Constitution or laws of the United States; (2) the court

lacked jurisdiction to impose the sentence; (3) the sentence exceeded the lawful maximum; or (4)
      Case 4:16-cr-00219 Document 169 Filed on 07/17/20 in TXSD Page 2 of 5



the sentence is otherwise subject to collateral attack. See United States v. Seyfert, 67 F.3d 544,546

(5th Cir. 1995).

II.     Analysis

        A.      Waiver

        A guilty plea waives nonjurisdictional defects occurring before entry of the plea. Tollett v.

Henderson, 411 U.S. 258, 266–67 (1973). Challenges to a conviction resulting from a guilty plea

are limited to the voluntariness of the plea and the defendant’s understanding of the charges against

him and of the consequences of the plea. Hill v. Lockhart, 474 U.S. 52, 56–57 (1985); Grabowski v.

Hargett, 47 F.3d 1386, 1389 (5th Cir. 1995). Sample does not contend that his plea was involuntary,

that he did not understand the charges against him, or that he did not understand the consequences

of pleading guilty. Sample waived his right to attack his conviction or sentence on nonjurisdictional

grounds other than ineffective assistance of counsel.

        B.      Change In Law

        Waiver notwithstanding, Sample’s claims are without merit. Sample’s argument that his

sentence is unlawful is based on United States v. Davis, 139 S.Ct. 2319 (2019). Davis expanded on

Sessions v. Dimaya, 138 S.Ct. 1204 (2018), which held that a statutory residual clause defining a

“crime of violence” as “a felony . . . that, by its nature, involves a substantial risk that physical force

against the person or property of another may be used in the course of committing the offense” was

unconstitutionally vague. Sample argues that Davis invalidates his sentence on the firearm charge

under 18 U.S.C. § 924(c)(1)(A).




                                                    2
     Case 4:16-cr-00219 Document 169 Filed on 07/17/20 in TXSD Page 3 of 5



        Section 924 creates enhanced penalties for “any person who, during and in relation to any

crime of violence . . . for which the person may be prosecuted in a court of the United States, uses

or carries a firearm, or who, in furtherance of any such crime, possesses a firearm . . . .” 18 U.S.C.

§ 924(c)(1)(A). Section 924(c)(3) contains two clauses defining “crime of violence”: an elements

clause, and a residual clause. The elements clause defines a “crime of violence” as a crime that “has

as an element the use, attempted use, or threatened use of physical force against the person or

property of another . . . .” 18 U.S.C.A. § 924(c)(3)(A). The residual clause further defines a “crime

of violence” as a crime “that by its nature, involves a substantial risk that physical force against the

person or property of another may be used in the course of committing the offense.” 18 U.S.C.A.

§ 924(c)(3)(B). Davis holds that the “substantial risk” language is unconstitutionally vague. The

elements clause has not been held unconstitutional.

        Sample pleaded guilty to aiding and abetting robbery of mail from a postal employee with

the use of a firearm in violation of 18 U.S.C. §§ 2114(a) and 2. This is the predicate offense for the

firearm charge.

        Section 2114(a) provides that:

                A person who assaults any person having lawful charge, control, or
                custody of any mail matter or of any money or other property of the
                United States, with intent to rob, steal, or purloin such mail matter,
                money, or other property of the United States, or robs or attempts to
                rob any such person of mail matter, or of any money, or other
                property of the United States, shall, for the first offense, be
                imprisoned not more than ten years; and if in effecting or attempting
                to effect such robbery he wounds the person having custody of such
                mail, money, or other property of the United States, or puts his life in
                jeopardy by the use of a dangerous weapon, or for a subsequent
                offense, shall be imprisoned not more than twenty-five years.




                                                   3
       Case 4:16-cr-00219 Document 169 Filed on 07/17/20 in TXSD Page 4 of 5



The Sixth Circuit, in reviewing this statute, noted that the element of putting the victim’s “life in

jeopardy by the use of a dangerous weapon” is an aggravated offense that requires the use, attempted

use, or threatened use of physical force, falls within the scope of the elements clause, and is subject

to an enhanced sentence. Knight v. United States, 936 F.3d 495, 498–99 (6th Cir. 2019). Because

the firearm charge in this case was based on Sample’s use of a firearm during the robbery, he, too,

put the victim’s “life in jeopardy by the use of a dangerous weapon.” The firearm count and

sentence fall under the elements clause of § 924, not the residual clause that was held invalid. The

charge and sentence are valid.

        Sample also relies on Rosemond v. United States, 575 U.S. 65 (2014), which the Supreme

Court held that, to be convicted for aiding and abetting the offense of using a firearm during the

commission of another offense, the defendant must know beforehand that a firearm would be used.

In his plea agreement, Sample acknowledged that he carried a gun. (Docket Entry No. 116) at 8. He

cannot claim that he was unaware that a gun would be used in the commission of the robbery.

III.    Conclusion and Denial of Certificate Of Appealability

        Sample has not requested a certificate of appealability, but the court may determine whether

he is entitled to this relief. See Alexander v. Johnson, 211 F.3d 895, 898 (5th Cir. 2000) (“It is

perfectly lawful for district courts to deny COA sua sponte. The statute does not require that a

petitioner move for a COA; it merely states that an appeal may not be taken without a certificate of

appealability having been issued.”). A petitioner may obtain a certificate either from the district

court or an appellate court, but an appellate court will not consider a request until the district court

has denied it. See Whitehead v. Johnson, 157 F.3d 384, 388 (5th Cir. 1988); see also Hill v. Johnson,




                                                   4
     Case 4:16-cr-00219 Document 169 Filed on 07/17/20 in TXSD Page 5 of 5



114 F.3d 78, 82 (5th Cir. 1997) (“[T]he district court should continue to review COA requests before

the court of appeals does.”).

        A certificate of appealability may issue only if the petitioner has made a “substantial showing

of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). A petitioner “makes a substantial

showing when he demonstrates that his application involves issues that are debatable among jurists

of reason, that another court could resolve the issues differently, or that the issues are suitable

enough to deserve encouragement to proceed further.” Hernandez v. Johnson, 213 F.3d 243, 248

(5th Cir. 2000).

        This court has carefully reviewed the record and found that Sample’s claims are barred by

clear, binding precedent. Jurists of reason would not find this conclusion debatable. Sample has

failed to make a “substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2).

Sample is not entitled to a certificate of appealability. Final judgment in the civil case, 4:19-cv-

3219, is entered by separate order.

        The government’s motion to dismiss, (Docket Entry No. 168), is granted, and Bronkeise

Sample’s motion to vacate, set aside, or correct sentence, (Docket Entry No. 157), is denied. No

certificate of appealability is issued.

                SIGNED on July 17, 2020, at Houston, Texas.



                                                      ______________________________________
                                                               Lee H. Rosenthal
                                                         Chief United States District Judge




                                                  5
